Citation Nr: 1521656	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a low back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Denver, Colorado RO has assumed the role of agency of original jurisdiction.

The Veteran testified at a Board hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in August 2010.  A transcript of the hearing is associated with the claims file.  

The issue was previously remanded by the Board in February 2011 for additional development.  

The Board denied the low back increased rating claim in November 2013.  The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court vacated the Board's decision remanded the matter to the Board for readjudication.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND

The Veteran asserts entitlement to a rating in excess of 20 percent for a low back condition.  

The Board must remand the claim to the RO for action in compliance with the December 2014 Order.  The Joint Motion for Remand essentially determined the Board failed to adequately evaluate the Veteran's neurological manifestations, notably radiculopathy, associated with the Veteran's low back disability.  However, the record remains unclear to extent and severity of the nerves affected.  The Board notes that the last comprehensive VA examination afforded the Veteran, as it relates to either of these disorders, occurred in January 2010, more than five years ago.  It is well-settled that the Board may not rely upon its own unsubstantiated medical opinion. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without the medical expertise to determine whether an evaluation in excess of 20 percent is warranted.  Accordingly, a VA examination should be performed to determine the severity of the Veteran's low back disability with associated neurological manifestations.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, schedule the Veteran for appropriate VA examination(s) to determine the symptoms and severity of his service-connected low back disability with any neurological manifestations.  The claims file and all relevant medical records should be made available to the examiner(s) for review.  All tests and studies deemed necessary by the examiner(s) should be performed.  The examiner(s) should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should also describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  Additionally, any ankylosis of the thoracolumbar spine should be noted. 

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state and reconcile any conflicting evidence of record.  A complete detailed rationale should be given for all opinions and conclusions expressed.

2.  After completing the above development, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issue of entitlement to an evaluation in excess of 20 percent for a low back disability.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.




(CONTINUED ON THE NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. Velez
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




